DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-2, 4-9 and 12 of U.S. Patent No: 10,834,539 in view of Wheeler et al (2008/0062120) or Griffin et al (2014/0194148).
	Regarding claim 1.  Claim 1 of U.S. Patent 10,834,539 recites all the elements of claim 1 of the instant application with the exception of “wherein the display visually assists the user to determine the location of the at least one remote device via an arrow pointing in a direction to the at least one remote device”.
	Wheeler teaches an arrow is used on mom’s phone enabling mom to quickly locate at least one remote device associated with a child (figure 4, 0040).
	Griffin teaches using a directional arrow (item 430 figure 7, 0049) to point to a bluetooth tagged location (item 410 figure 7, 0049, 0035).

	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify claim 1 of U.S. Patent 10,834,539 use an arrow on a display as taught by Wheeler or Griffin in order to enable the user to quickly find/track a nearby device.
Claim 2 of the instant application is met by claim 2 of U.S. Patent 10,834,539.
Claim 3 of the instant application is met by claim 12 of U.S. Patent 10,834,539.
Claims 4-9 of the instant application is met by claims 4-9 of U.S. Patent 10,834,539.
2.	Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 and 19-20 of U.S. Patent No. 10,834,539.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claim 10 of the instant application is “anticipated” by claim 10 of U.S. Patent No. 10,834,539.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 10 of the instant application recites all the elements of claim 10 of U.S. Patent No. 10,834,539 with the exception of the remote device including “a non-touch screen” and “via short-range”.  Nonetheless, the removal of said limitation from claim 10 of the instant application makes the claim a broader version of U.S. Patent No. 10,834,539.  Therefore, since omission  of an element and its function in a combination  is an obvious expedient if the remaining elements perform the same functions as before (In re Karlsson (CCPA) 136 USPQ (1963), claim 10 of the instant application is not patentably distinct from claim 10 of U.S. Patent No. 10,834,539.

Claim 17 of the instant application is met by claim 16 of U.S. Patent 10,834,539.
Claim 18 of the instant application is met by claim 19 of U.S. Patent 10,834,539.
Claims 19-20 of the instant application is met by claim 20 of U.S. Patent 10,834,539.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2007/0080933) Chen et al teaches an arrow is used on mom’s phone enabling mom to quickly locate at least one remote device associated with a child (figure 9g).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646